Citation Nr: 1104613	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and father

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1993 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 decision by the RO which denied the 
benefits sought on appeal.  In November 2010, a hearing was held 
at the RO before the undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran contends that she had psychiatric problems in 
service, including severe mood swings and anger issues and 
believes that her current psychiatric disorder is related to 
service.  The Veteran testified that she was seen for psychiatric 
problems at a walk-in clinic at Madigan Army Hospital, Ft Lewis, 
Washington on two occasions in October 1997, and was prescribed 
medication and put on restricted duty for two weeks.  She also 
testified that she was disciplined by her platoon leader several 
times for "mouthing off" and received one Article 15, and 
believes that her behavior and misconduct in service were 
manifestations of a chronic psychiatric disorder.  The Veteran 
also reported that she had five jobs between her discharge from 
service in 1998 and 2001, and was either fired because of her 
behavior or quit because she couldn't handle the stress.  (See 
August 2007 statement).  

The evidence of record showed that the Veteran was first treated 
for psychiatric problems at a private medical facility in October 
2006.  At that time, the Veteran was attending college and 
reported increased anxiety and depression with symptoms of 
anhedonia, failing grades, difficulty taking care of her 
children, and stress related to living with her parents while her 
house was under construction.  The report indicated that the 
Veteran denied any previous history of psychiatric symptoms or 
treatment.  The final diagnosis was major depressive disorder.  A 
private psychiatric treatment report, dated in October 2007, 
noted that the Veteran's father was verbally abusive when she was 
growing up and that the Veteran reported another situation where 
she had been abused, but that she didn't want to talk about it.  
The examiner indicated that the Veteran may be experiencing post 
traumatic stress disorder as well as bipolar disorder.  

Although the evidence of record appears to contain all of the 
Veteran's service treatment records, including treatment for 
unrelated maladies on three occasions in October 1997, there are 
no records pertaining to her reported psychiatric treatment in 
service.  Similarly, the evidentiary record as currently 
constituted does not include the Veteran's personnel file.  Given 
the Veteran's testimony concerning her medical treatment and 
disciplinary actions in service, these records are relevant to 
her claim and should be sought.  

Further, the Veteran has never been examined by VA to determine 
the nature and etiology of her current psychiatric problems.  
Therefore, one should be provided to her.  

Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The Veteran should be asked to provide 
the names and addresses of all employers 
from 1998 to 2001, and authorization to 
obtain information concerning her 
employment.  Thereafter, the AMC should 
take appropriate steps to obtain 
information concerning the dates of 
employment, any concessions made, and the 
reasons for termination.  

2.  The AMC should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available records for any psychiatric 
treatment at Madigan Army Hospital, Ft. 
Lewis in October 1997, together with her 
service personnel records as would show 
disciplinary actions taken against her as 
she described at the November 2010 hearing.  
If no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

3.  After the foregoing has been completed, 
the Veteran should be afforded a VA 
psychiatric examination to determine the 
etiology and, if feasible, date of onset of 
any current psychiatric disorder.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All appropriate 
psychological tests deemed necessary should 
be administered.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that any 
identified psychiatric disorder was first 
manifested in service or is otherwise 
related to the service.  If the examiner is 
only able to theorize or speculate as to 
this matter, he or she should so state and 
provide a detailed explanation.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

4.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and her representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

